Citation Nr: 0800289	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-06 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to exposure to herbicides. 

2.  Entitlement to service connection for a skin condition, 
claimed as chloracne secondary to exposure to herbicides.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to herbicides.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The veteran and C. S. 

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968, including a tour in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding the claims for service connection for 
hypertension and a skin condition to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding the claim for peripheral neuropathy.


FINDING OF FACT

The veteran's peripheral neuropathy is unrelated to his 
military service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a).  
That is, by a letter dated in July 2003, as well as a follow-
up letter in March 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued a VCAA notice letter prior to 
initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That initial July 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.  
However, the more recent March 2005 VCAA letter did make this 
specific request, even though the letter did not use the 
precise language specified by the Pelegrini Court.  And, in 
any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The important point to keep in mind is that VA has ultimately 
provided all notice required by § 5103(a).  Therefore, any 
failure to make the specific request in the initial VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If even arguably there was any deficiency in the notice to 
the veteran or the timing of these notices, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.

Also note that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) [Mayfield IV].



As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

It equally deserves mentioning that in a March 2006 letter 
the veteran was informed that a downstream disability rating 
and effective date will be assigned if his service-connection 
claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

One other preliminary point worth mentioning, an etiological 
opinion has not been obtained for the veteran's peripheral 
neuropathy.  However, the Board finds that the evidence, 
discussed below, indicates he did not have complaints or 
receive treatment for this claimed disorder during service.  
There also is no competent evidence indicating or suggesting 
a nexus (link) between his military service and this 
condition.  So a remand for an examination and opinion is not 
necessary to decide this claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4).  As service and post-service 
medical records provide no basis to grant this claim and, 
indeed, provide evidence against the claim, the Board finds 
no basis for a VA examination.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The first element is met because the veteran 
has a current diagnosis of peripheral neuropathy.  However 
the second element is not met because his SMRs are completely 
unremarkable for any diagnosis of or treatment for this 
condition, and the presumption for diseases associated with 
herbicide exposure does not apply, as discussed below.   

Peripheral Neuropathy Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was diagnosed with peripheral 
neuropathy in December 2002, so there is confirmation he has 
this condition.

The veteran claims that his peripheral neuropathy is due to 
exposure to herbicides during his tour in Vietnam.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA regulations sate that, for the purposes of 38 C.F.R. 
§ 3.309(e), the term "acute and subacute peripheral 
neuropathy" means "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, 
the veteran's peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year after the 
last date the veteran was exposed to an herbicide agent 
during military service.  38 C.F.R. § 3.307(a)(6)(ii).  

This presumption does not apply to the veteran for two 
reasons.  First, he was not diagnosed with peripheral 
neuropathy until December 2002, more than 30 years after 
leaving service (and, by implication, Vietnam).  Second, he 
has been treated for peripheral neuropathy for over five 
years and it has not resolved.  

There is an October 2007 opinion of record from Dr. M. L., a 
VA physician.  Dr. M. L. stated that "it is [his] personal 
professional medical opinion that [the veteran's] distal 
neuropathy in the leg is as likely as not to be 
associated/contributed or directly related by adverse 
environmental exposures such as Agent Orange."  Although 
this is a supporting nexus opinion, the regulatory 
presumption does not apply because the veteran's peripheral 
neuropathy did not manifest to a degree of 10 percent within 
one year of leaving service.  Nor did it resolve within two 
years of its onset.

Service connection also cannot be established on the 
alternative direct incurrence basis.  See again Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The veteran's 
SMRs are completely unremarkable for any complaints, 
diagnosis of, or treatment for peripheral neuropathy.  
Additionally, there is no post-service medical evidence 
linking his peripheral neuropathy to his period of military 
service, except for the October 2007 opinion from Dr. M. L., 
which attributes this condition to herbicide exposure.  Keep 
in mind, though, following the initial diagnosis in December 
2002, in a May 2003 VA treatment report the veteran stated 
that he had felt a loss of sensation in his hands and feet 
for the past 10 years, meaning since about 1993 (at the 
earliest), so some 25 years after his military service ended 
in 1968.  This intervening lapse of many years between his 
separation from military service and the first manifestation 
for this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In his May 2004 notice of disagreement (NOD), the veteran 
states that he began experiencing symptoms of neuropathy much 
earlier - almost immediately upon his return home from 
service.  He had been treated for peripheral neuropathy by 
the time he filed his NOD, and therefore was likely familiar 
with its attendant symptoms.  His statement is considered 
credible.  But it does not support a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection because he is not qualified to 
state that the symptoms he felt years ago were peripheral 
neuropathy; that is a medical determination.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy.  When, as here, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for peripheral neuropathy is denied.  


REMAND

Hypertension

The veteran's October 1965 enlistment physical and September 
1966 pre-induction physical note that the veteran had 
arrhythmia with occasional premature ventricular contractions 
which disappeared when the veteran exercised.  There are 
notes on both physicals referring to a letter from Dr. W. A., 
the veteran's private physician.  Dr. W. A.'s letter was 
associated with the veteran's SMRs and was annotated 
"received and considered in the examinee's physical 
profile."  

Dr. W. A.'s October 1965 letter stated that the veteran gave 
"no history of previous hypertension before recent army 
examination," and that he had not been treated for blood 
pressure.  Dr. W. A. took the veteran's blood pressure over 
three days.  On the last two days, his sitting blood pressure 
readings were 120/86 and 124/88 (left arm), 130/98 and 130/96 
(right arm); and his lying blood pressure readings were 
126/92 and 126/88 (left arm), and 136/96 and 128/94 (right 
arm).  Some of the veteran's diastolic blood pressure 
readings were borderline hypertensive.  This provides an 
indication that the veteran had hypertension prior to 
service, or that he could have had it in service, or that his 
period of service could have aggravated his condition.  
Therefore, an examination is required before the Board may 
make an informed determination.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Since Dr. W. A.'s letter showing borderline hypertension is 
associated with the veteran's SMRs, the examiner should 
address two theories of service connection:  direct 
incurrence and possible aggravation of a pre-existing 
condition.

Skin Condition

The veteran asserts that his skin condition is chloracne.  
The veteran filled out an Agent Orange Registry Code Sheet.  
In block 28 of the form, "Diagnoses," the instructions 
state that an examiner will list "definite medical 
diagnoses" for the veteran.  In that block was written, 
"chloracne due to agent orange exposure."  The form was 
signed by Dr. W. E., a staff physician.  The onset was listed 
as 1972, four years after the veteran left the military.  
This is the only evidence of record that shows the veteran 
has chloracne.  He has subsequent diagnoses of 
dermatophytosis of the feet, tinea pedis, eczema, and chronic 
scrotal itch.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Chloracne is listed among the 
diseases associated with herbicide exposure for the purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  In order for the presumption to apply for 
chloracne, it must become manifest to a degree of 10 percent 
or more within one year of the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  



The Board finds that the Agent Orange Registry Code Sheet 
indicates the veteran may have chloracne.  However, he was 
subsequently diagnosed with other skin conditions and no 
treatment for chloracne or another acneform disease is of 
record.  An examination is required to determine if the 
veteran has chloracne, and if so, whether it could have 
initially manifested earlier than 1972.  McLendon, supra, 
at 79.  

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his hypertension is 
attributable to his military service.  

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

The examiner should also address whether 
the veteran's hypertension pre-existed 
his military service and, if it did, 
whether it was aggravated by his military 
service beyond its natural progression.  
The examiner must note that the 
evidentiary standard for aggravation is 
different.  More specifically, the 
examiner must state whether there is 
clear and unmistakable evidence the 
hypertension existed prior to the 
veteran's period of active military 
service from October 1966 to July 1968.  
If it clearly and unmistakably did, then 
the examiner must then also indicate 
whether there is clear and unmistakable 
evidence the hypertension was not 
aggravated during the veteran's military 
service beyond its natural progression.

"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"  

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Also schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating (1)whether he has 
chloracne or another acneform disease 
consistent with chloracne and, if he does 
(2) when he in all likelihood initially 
began to experience this condition.  
Specifically, indicate whether its onset 
could have been within a year of July 
1968, when the veteran was last in the 
Republic of Vietnam.

If the veteran is found not to have 
chloracne or another acneform disease 
consistent with chloracne, the examiner 
must provide diagnoses for the veteran's 
skin conditions and state whether it is 
at least as likely as not that his skin 
conditions are attributable to his 
military service.  

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, then he or she 
should expressly indicate this.

3.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If the disposition remains 
unfavorable, send the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


